Citation Nr: 9916727	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-07 825	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to benefits, under 38 U.S.C. § 1151, for 
additional disability of the right leg, claimed as a result 
of surgery performed at a Department of Veterans Affairs 
medical facility on October 29, 1993.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1972 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied benefits under 38 U.S.C.A. § 1151 
for additional right leg disability claimed as a result of 
surgery performed at a VA hospital on October 29, 1993, 
finding that the claim was not well grounded.  


REMAND

The record reflects that the veteran was hospitalized at the 
VA Medical Center (VAMC) in Richmond, Virginia, from June 21, 
1993, to August 30, 1994, for treatment of multiple pressure 
sores at the right ischial and left trochanteric regions, and 
on the left knee.  It was noted that the veteran had a 
history of incomplete C4-5 quadriplegia, and had been 
previously hospitalized from January 1, 1993, to January 26, 
1993, for left renal cell carcinoma.  A left nephrectomy was 
performed during that hospitalization.

However, at home, the veteran developed a skin breakdown over 
the right ischium, which was attributed to extensive travel 
time to visit his mother.  On October 29, 1993, he underwent 
excision of the right ischial ulcer with gluteus muscle flap 
closure and reconstruction.  The operation report indicated 
that the veteran was informed of the nature of the procedure, 
as well as the risks and benefits thereof, and gave his 
informed consent for the surgery.  The margin of the ulcer 
base and size of the sore was approximately 4-8 millimeters 
in diameter throughout.  On January 18, 1994, it was noted 
that he was well healed at the right ischium, with normal 
range of motion of the hip.  However, due to other 
complications which required time spent in bed and a 
wheelchair, the sore recurred on several occasions.

In June 1994, the veteran complained of decreased right leg 
function after treatment for kidney stones and a urinary 
tract infection with tube placement.  On discharge in August 
1994, it was noted that the right ischial pressure sore had 
resolved.  The discharge diagnoses included:  incomplete C4-5 
quadriplegia; neurogenic bladder and bowel; multiple pressure 
sores with right ischial pressure sore, resolved; right 
kidney stone in matrix with obstruction; recurrent urinary 
tract infections with urosepsis; non-insulin-dependent 
diabetes mellitus; acute renal failure; and polysubstance 
abuse.  

The veteran was re-hospitalized at the Richmond VAMC from 
September 28, 1994, to October 18, 1994, for a urinary tract 
infection.  It was noted that the right ischial pressure sore 
had returned.  The pressure sore healed, and he was 
discharged to home.  On December 28, 1994, he was readmitted 
with a Grade III right ischial ulcer which was two 
centimeters deep.  The veteran acknowledged sitting in his 
wheelchair too long.  On January 26, 1995, he underwent 
debridement of the ischial ulcer, with fasciocutaneous flap 
closure.  By the middle of May 1995, his pressure sores had 
all healed and he was referred to Physical Therapy for range 
of motion exercises and to Occupational Therapy for upper 
extremity exercises.  He received continuous wound care, with 
Mercurochrome Solution, to toughen his skin.  At that time, 
he was tolerating sitting at least two to three hours at a 
time.  It was noted that the veteran was on room restriction 
for repeated alcohol use when he was given a pass.  He 
refused substance abuse counseling and denied having an 
alcohol-related problem.  On June 21, 1995, he was discharged 
in satisfactory condition.  

At present, the veteran asserts that he has decreased 
function of the right leg, particularly an inability to move 
it or bear weight on it.  He further asserts that this 
decreased function is due to the surgery performed on October 
29, 1993.  There is no medical opinion of record to support 
this assertion.  In his May 1999 Informal Brief, the 
veteran's service representative has argued that a claim for 
compensation under section 1151 need not be well grounded and 
that "the Secretary has a self-imposed duty to develop [such 
a claim] which presents an exception to the burden placed on 
the claimant to present evidence to well ground the claim, 
before development is undertaken."  In the alternative, the 
representative also argues that the veteran's claim is well 
grounded because the veteran's description of his loss of 
function of the right leg is competent evidence that the 
right lower extremity has experienced an increase in 
functional impairment, i.e., the veteran is capable of 
describing what he could do previously and what he could not 
do after the surgery.  Therefore, the representative asserts 
that the matter should be remanded to the RO to obtain a 
medical opinion.  

The Court of Appeals for Veterans Claims (formerly known as 
the Court of Veterans Appeals) has repeatedly held that, in 
order for a claim for service connection to be well grounded, 
there must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
link or a connection) between the injury or disease in 
service and the current disability.  See Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit, in 
its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
Court of Appeals for Veterans Claims which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet.App. 
341 (1996).  

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
accompanied by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical or surgical treatment, or 
examination.  Precedent opinions of the VA General Counsel 
have noted that, although claims under section 1151 are not 
based upon actual service connection, there are similarities 
in their adjudication, including the requirement of a well-
grounded claim and medical evidence to establish a causal 
connection between the claimed injury and the disability in 
issue.  See VAOPGCPREC 7-97 (Jan. 29, 1997); VAOPGCPREC 8-97 
(Feb. 11, 1997).  Furthermore, the Court of Appeals for 
Veterans Claims has upheld the denial of claims for 
compensation under section 1151 because they were not well 
grounded.  See Boeck v. Brown, 6 Vet.App. 14 (1993); Ross v. 
Derwinski, 3 Vet.App. 141 (1992).  Being bound to follow the 
caselaw of the Court, the Board respectfully declines the 
invitation of the veteran's representative to hold that the 
Secretary has made an exception to the requirement that a 
claim for compensation under section 1151 must be well 
grounded.  

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  To present a well grounded claim, the claimant must 
provide evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  The evidence the claimant 
must provide must be sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Lathan 
v. Brown, 7 Vet.App. 359 (1995).  Where the determinative 
issue is factual in nature, competent lay evidence may 
suffice.  Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Heuer v. Brown, 7 Vet.App. 379 (1995); Magana v. Brown, 7 
Vet.App. 224 (1994); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization, medical or surgical treatment, 
or examination, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1998).  

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
physical condition subsequent thereto.  With regard to 
medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute 
and regulations required evidence of negligence or other 
fault on the part of VA, or the occurrence of an accident or 
an otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 
3.358(c)(3) (1994).  Those provisions were invalidated by the 
Court of Appeals for Veterans Claims in the case of Gardner 
v. Derwinski, 1 Vet. App. 584 (1991).  That decision was 
affirmed by both the United States Court of Appeals for the 
Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).  Since the claim herein was 
filed before October 1997, it must be adjudicated in accord 
with the earlier version of 38 U.S.C.A. § 1151 and the May 
23, 1996, final regulation. Thus, neither evidence of an 
unforeseen event nor evidence of VA negligence would be 
required in order for this claim to be granted.  

Initially, the Board notes that it appears complete records 
from the veteran's periods of hospitalization are associated 
with the claims folder.  In reviewing those records, it is 
evident that the veteran suffers from multiple disabilities, 
including some which affect his mobility, most notably 
incomplete C4-5 paraplegia.  He has been hospitalized on 
numerous occasions for recurrent pressure sores.  On October 
29, 1993, he underwent surgery at a VA facility for excision 
of a right ischial ulcer with gluteus muscle flap closure and 
reconstruction.  Subsequently, he complained of decreased 
right leg function.  Given the extensive nature of the 
surgery performed and the veteran's complaints of decreased 
right leg function some time after that surgery, the Board 
concludes that his claim is plausible, and therefore, well 
grounded.

However, even holding that the claim is well grounded, we 
note that it is unclear whether the claimed additional right 
leg disability is, in fact, currently present, and, if so, 
whether the additional disability was due to the surgery or 
was due to the continuance or natural progress of the 
condition for which the surgery was performed.  It is also 
possible that the decreased right leg function could 
represent a necessary consequence of the surgical treatment 
administered, or was due to the veteran's willful misconduct 
or failure to follow instructions, or was due to other causes 
entirely.  

If the medical evidence of record is insufficient, the Board 
is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  See Colvin v. Derwinski, 1 
Vet.App. 171 (1991).  Therefore, the Board concludes that an 
examination of the veteran should be conducted to medically 
determine whether the claimed disability is present, and, if 
so, whether it is related to the surgery in question or due 
to other causes, is merely the continuance or natural 
progress of the condition for which the surgery was 
performed, is a reasonably foreseeable consequence of that 
surgery, or is due to the veteran's willful misconduct or 
failure to follow instructions.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should contact the veteran and ask him 
to identify any places at which he received 
medical care for disability associated with his 
right leg from 1993 to the present.  After 
obtaining any authorization as may be required, 
the RO should attempt to obtain, and associate 
with the file, copies of any records the veteran 
has identified that are not already in the claims 
file.  

2.  When the above development has been completed, 
the veteran should be scheduled for an appropriate 
VA examination.  The claims folder, including the 
assembled hospital clinical records and outpatient 
treatment records, should be referred to the 
physician for review in conjunction with the 
examination.  The physician should review the 
pertinent records in the claims folder and provide 
a written response to the following questions:

a.  Does the veteran have a demonstrable 
decrease in right leg function since the 
October 29, 1993, surgery?  If any such 
additional disability is found, it should be 
specifically identified.  

b.  Is the additional disability of the right 
leg the result of the October 29, 1993, 
surgery, and not due to other causes?  

c.  If the answer to the preceding questions 
is in the affirmative, the physician should 
render an opinion as to whether any 
additional right leg disability would be 
considered the continuance or natural 
progression of the disease for which the 
surgery was authorized; or was a necessary 
consequence of the surgery (i.e., was 
intended to result from, or was certain to 
result from, the surgery performed at that 
time); or was the result of the veteran's 
willful misconduct or failure to follow 
instructions.  A complete rationale for the 
opinion should be provided.  

3.  Next, the RO should review the evidence of 
record, and ensure that the requested development 
has been conducted and completed in full. If any 
development is incomplete, appropriate corrective 
action should be taken.

4.  Thereafter, the RO should readjudicate the 
claim for compensation under section 1151.  If the 
decision remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case, and given an 
opportunity to respond before the case is returned 
to the Board for further review.

The Board intimates no opinion, either legal or factual, as 
to the ultimate determination warranted in this case.  The 
purpose of this Remand is to further develop the record and 
ensure due process of law.  No action is required by the 
veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


